DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the Claims in the Applicant’s Preliminary Amendment filed on 12/13/18 have been entered.
According to the Amendment, claims 1-11 have been amended.  Claims 12-13 have been added.  Thus, claims 1-13 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-13 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2013/0103552 to Hoffman et al. (Hoffman).  In regards to claims 1 and 10, Hoffman discloses a storage and order-picking system (10) and method of using the same, said system operated in accordance with a rendezvous-picking principle, wherein goods to be picked are removed from source containers and delivered to target containers at locally variable picking stations in accordance with customer orders, said system comprising: 
a plurality of vehicles (20, 22) for transporting the source containers (30) and the target containers (32) within the system (see 
a warehouse area (see Fig. 1), where a plurality of the source containers is stocked, preferably in racks (30) (see ¶¶ [0016], [0020] for describing a warehouse comprising a plurality of inventory holders dispersed across the warehouse floor); 
an action area (70, 72, 74) in which the vehicles move, preferably in an autonomous manner (see ¶¶ [0016], [0024] for describing a plurality of workspaces wherein mobile drives units operate); 
a locally variable picking station (78) having a variable relative position within the action area which changes again and again over time dependent on customer orders and at which a rendezvous-picking is performed by at least one of a picking person or a picking robot (#) (see Fig. 5 depicting dynamic picking stations across the warehouse floor for loading and unloading containers retrieved from storage by mobile drive units; see also ¶ [] for); and 
a controlling device (15) configured for the rendezvous-picking by determining the relative position as well as associated transport orders for the vehicles by the controlling device in an optimized manner, wherein the transport orders for the vehicles define a temporally and locally synchronized meeting of a customer-order specific number of the source containers and a customer-order specific number of the target containers at the variable picking station (see ¶¶ [0017], [0030-0032], [0052] for determining the location of inventory items, assigning mobile drive units to retrieve inventory holders from storage containing the determined inventory items, and transporting the inventory holders to temporary workspace regions).

In regards to claim 2, Hoffman further discloses that the optimized determination of the relative position as well as the transport orders of the vehicles by the controlling device includes a path optimization and/or a throughput time optimization. See ¶ [0039] (providing a route planning module 

In regards to claim 3, Hoffman further discloses that the variable picking station further comprises an outer boundary, which is determined in a customer-order specific manner by the controlling device so that each of the containers required for the processing of the respective customer order can be buffered within the variable picking station. See Fig. 5; see also ¶¶ [0049-0050] (assigning workspace volumes for pick stations).

In regards to claim 4, Hoffman further discloses that the warehouse area is different to the action area. See ¶ [0017] (provisioning portions of warehouse floor into sections for movement of mobile drive units and storage of inventory items).

In regards to claim 7, Hoffman further discloses that the action area comprises a fixed position within the system and/or a fixed outer boundary. See Fig. 1 (depicting designating workspaces (70, 72, 74) across the warehouse floor).

In regards to claim 8, Hoffman further discloses that the action area includes a goods receipt. See ¶ [0016] (suggesting the system comprises a good receipt station when describing the system as being capable of transporting inventory items between locations in workspaces to facilitate the replenishment of inventory items and other inventory management tasks).

In regards to claim 9, Hoffman further discloses that the controlling device is further configured to receive return goods at the picking station and to use the same immediately in scheduling a new picking order for the purpose of picking, preferably by moving a suitable target container, which includes the received return goods, to the picking station. See ¶ [0025] (describing a merchandise return facility where order items are returned from customers and rerouted to pick stations for a new order fulfillment task).

In regards to claim 11, Hoffman further discloses that the picking occurs dynamically by moving at least one of the source containers, the target containers, and the picking person, or the picking robot through the action area during removal and delivery of the goods. See ¶ [0016] (transporting inventory holders within workspace via mobile drive units).

In regards to claim 12, Hoffman further discloses that the scheduling of a new picking order is achieved by moving a suitable target container, which includes the received returned goods, to the picking station. See ¶ [0025] (suggesting so much when describing a merchandise return facility where order items returned from customers are rerouted in inventory holders to pick stations for a new order fulfillment task).

In regards to claim 13, Hoffman further discloses that the plurality of customer orders is analyzed for at least one of: source-container locations; target-container locations; or batch potential. See ¶ [0032] (suggesting such an analysis from assigning inventory tasks to fulfill orders based on inventory station capabilities and limitations of mobile drive units and inventory holders).


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651